UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4196


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY EDWARD LABO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:12-cr-00302-TMC-1)


Submitted:   October 29, 2013             Decided:   November 8, 2013


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joel Morris Bondurant, Jr., BONDURANT LAW FIRM, Atlanta,
Georgia, for Appellant. Carrie Fisher Sherard, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bobby   Edward        Labo   pled     guilty      to    possession      of   a

firearm with an obliterated serial number, in violation of 18

U.S.C.    §§ 922(k),     924(a)(1)(B)           (2006).       The       district    court

sentenced Labo to the statutory maximum sentence of sixty months

in prison.       On appeal, counsel for Labo filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there are no meritorious issues for appeal.                    Labo did not file a

supplemental pro se brief, despite notice of his right to do so.

The government elected not to file a response to the Anders

brief.

            In accordance with the requirements of Anders, we have

examined the entire record ∗ and have found no meritorious issues.

We   therefore    affirm    the    district       court’s     judgment.        We   deny

counsel’s request to be relieved from further representation.

This court requires that counsel inform Labo in writing of his

right to petition the Supreme Court of the United States for

further review.      If Labo requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move     this     court       for   leave        to   withdraw    from


      ∗
        The sentencing hearing was       transcribed,  but that
transcript was not made a part of the record on appeal. We have
satisfied our obligations under Anders, however, by reviewing
the transcript via the district court docket sheet.



                                            2
representation.        Counsel’s motion must state that a copy thereof

was served on Labo.        We dispense with oral argument because the

facts   and   legal     contentions    are   adequately   presented    in   the

materials     before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        3